Montgomery, Judge.
The decision in this case, as pronounced from the bench, and which is embodied in the syllabus, together with the facts as reported, leaves little to add.
The offer of Goode to turn over at this late day papers that are now barred by the statute of limitations, which were capable of being enforced when he received them, is no compliance with the condition upon performance of which he would have been entitled to the money impounded.
Let the judgment of the Court below be reversed, with the instructions contained in the head-notes. ■